Case 9:20-cv-81284-DMM Document 1 Entered on FLSD Docket 08/07/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                             CASE NO.:
  JAMES FURLONG,

         Plaintiff,

  v.

  FALCONE ENTERPRISES, INC. D/B/A
  V & S ITALIAN DELI, a Florida Profit
  Corporation, VINCENT FALCONE,
  individually, and SALVATORE FALCONE,
  individually

        Defendants.
  ________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, JAMES FURLONG (“FURLONG” or “Plaintiff”), by and through undersigned

  counsel, files this Complaint against Defendants, Falcone Enterprises, Inc. d/b/a V & S Italian

  Deli, a Florida Profit Corporation(“Defendant “or V & S” ) Vincent Falcone, individually,(

  “Defendant” or “VF” ) and Salvatore Falcone, individually “Defendant” or “SF” ) (collectively

  referred to as “Defendants”), for violations of the Fair Labor Standards Act, as amended, 29

  U.S.C. § 216(b) (hereinafter as “FLSA”).

                                 JURISDICTION AND VENUE

         1.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

  Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

  recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain

  declaratory relief, and reasonable attorney’s fees and costs.

         2.      The jurisdiction of the Court over this controversy is based upon 29 U.S.C.
Case 9:20-cv-81284-DMM Document 1 Entered on FLSD Docket 08/07/2020 Page 2 of 8



  §216(b).

          3.      This Court has the authority to grant declaratory relief pursuant to the FLSA and

  the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

          4.      Venue is proper as Plaintiff worked for Defendants in Palm Beach County,

  Florida, and the actions giving rise to these claims arose in Palm Beach County, Florida.

                                               PARTIES

          5.      At all times material hereto, Plaintiff was a resident of Palm Beach County,

  Florida.

             6.    Defendant, “V & S”, is a Florida for-profit company that conducts its for-profit

   maintenance business in the state of Florida, with its principal places of business in Palm Beach

   County, Florida.

             7.    Defendant, VF, was and is the owner and operator of “V & S” during the last

   three (3) years and regularly engaged in, among others, the following activities: (a) ran the day-

   to-day operations of “V & S”; (b) responsible for determining the schedules and hours worked

   by Plaintiff; (c) determines the rates of pay to be given to Plaintiff ; (d) hiring and firing of all

   employees of “V & S”; (e) determining the course and scope of work assigned to Plaintiff

   and;(f) signed Plaintiff’s paychecks.

             8.    Defendant, SF, was and is the owner and operator of “V & S” during the last

   three (3) years and regularly engaged in, among others, the following activities: (a) ran the day-

   to-day operations of “V & S”; (b) responsible for determining the schedules and hours worked

   by Plaintiff; (c) determines the rates of pay to be given to Plaintiff ; (d) hiring and firing of all

   employees of “V & S”; (e) determining the course and scope of work assigned to Plaintiff

   and;(f) signed Plaintiff’s paychecks.
Case 9:20-cv-81284-DMM Document 1 Entered on FLSD Docket 08/07/2020 Page 3 of 8



           9.      Defendants, “VF” and “SF” had authority over all aspects of Defendant, “V &

   S” and critically—they exercised that authority. Defendants, “VF” and “SF” were and are the

   owners of Defendant, “V & S.”

           10.     Defendants, “VF” and “SF” are the persons with the ultimate decision-making

   authority over all the finances of Defendant, ““V & S.”

           11.     All Defendants employed Plaintiff.

           12.     In light of the duties performed by Defendants, “VF” and “SF”, they are defined

   as the term “employer” by 29 U.S.C. §203 (d), under the FLSA, and is directly, jointly and

   severally liable to Plaintiff, if he prevails in this action.

          13.     At all times material hereto, Defendants operate, and continue to operate a

  business in Palm Beach County, Florida, at which Plaintiff worked.

          14.     At all times material hereto, Plaintiff was “engaged in commerce” within the

  meaning of §6 and §7 of the FLSA.

          15.     At all times material hereto, Plaintiff was an “employee” of Defendants within

  the meaning of the FLSA.

          16.     At all times material hereto, Defendants were, and continue to be, “employers”

  within the meaning of the FLSA.

          17.     At all times material hereto, Defendants were, and continue to operate, “an

  enterprise engaged in commerce,” within the meaning of the FLSA.

          18.     Based upon information and belief, the annual gross revenue of Defendants was

  in excess of $500,000.00 per annum, or the prorated amount for same during the time Defendants

  have been open for business, during the relevant time periods.

          19.     At all times relevant hereto, Defendants operated a delicatessen in Palm Beach
Case 9:20-cv-81284-DMM Document 1 Entered on FLSD Docket 08/07/2020 Page 4 of 8



  County, Florida.

          20.     At all times relevant hereto, Defendants had more than two employees.

          21.     At all times material hereto, Defendants had two (2) or more employees handling,

  selling, or otherwise working on goods or materials that had been moved in or produced for

  commerce.

          22.     At all times material hereto, the work performed by the Plaintiff was directly

  essential to the business performed by Defendants.

                                    STATEMENT OF FACTS

          23.     Plaintiff worked as a non-exempt Deli Clerk for Defendants from September 2,

  2013, until July 20, 2020.

           24.    Plaintiff always worked in Palm Beach County, Florida, and his activities

   were at all times controlled and closely supervised by Defendants’ managers and

   supervisors.

           25.    Plaintiff had no authority to hire or fire employees of Defendants.

           26.    Plaintiff had no authority to discipline employees of Defendants.

           27.    Plaintiff had no authority to discipline employees of Defendants.

           28.    Plaintiff had no authority to set rates of pay for other employees or agents of

   Defendants.

           29.    Plaintiff had no authority to determine the schedules to be worked by any

   employees of Defendants, or to change schedules.

           30.    Plaintiff was closely monitored by Defendants’ managers and supervisors at

   all times.

           31.    Plaintiff followed procedures established by Defendants and did exactly as
Case 9:20-cv-81284-DMM Document 1 Entered on FLSD Docket 08/07/2020 Page 5 of 8



   he was instructed to do.

         32.     Throughout his tenure, Plaintiff regularly worked an average of fifty-two (52)

  hours per week.

         33.     Instead of compensating Plaintiff at the statutory rate of one and one-half times

  Plaintiff’s regular rate for all overtime hours work, Defendants elected to pay plaintiff a flat

  rate of $450.00 per week.

         34.     In other words, Defendants unlawfully paid Plaintiff $8.65 per hour per hour for

  all his hours worked, including hours worked in excess of forty (40).

         35.     On July 20, 2020, Plaintiff and Defendant ended their employment relationship.

         36.     Plaintiff should have been compensated at the rate of one and one-half times

  Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours per week,

  as required by the FLSA throughout his employment.

         37.     Defendants violated Title 29 U.S.C. §207 in that:

                    a.   Plaintiff worked in excess of forty (40) hours in one or more workweeks

                         for his period of employment with Defendants;

                 b.      No payments or provisions for payment have been made by Defendants

                         to properly compensate Plaintiff at the statutory rate of one and one-half

                         times Plaintiff’s regular rate for ALL hours worked in excess of forty (40)

                         hours per work week, as provided by the FLSA; and

                 c.      Defendants failed to maintain proper time records as mandated by the

                         FLSA.

         38.     Plaintiff estimates his FLSA damages to be as follows: Taking an average of

  twelve (12) overtime (“OT”) hours per week, Plaintiff is owed 12 OT hours x $4.33 per overtime
Case 9:20-cv-81284-DMM Document 1 Entered on FLSD Docket 08/07/2020 Page 6 of 8



  hour totaling $51.96 per week. Plaintiff’s estimates approximately 151 weeks remain in the

  operative FLSA statute of limitations. As such, Plaintiff is owed a total of $51.96 X 151 =

  $7,845.96 in unliquidated overtime damages, and $15,691.92, in liquidated damages plus

  attorneys’ fees and costs.

         39.     Prior to the filing of this lawsuit, Defendants did not consult with an attorney to

  evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

  recovering payment for all overtime worked under the FLSA.

         40.     Prior to the filing of this lawsuit, Defendants did not consult with the DOL to

  evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

  recovering payment for all overtime worked under the FLSA.

         41.     Prior to the filing of this lawsuit, Defendants did not consult with an accountant

  to evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

  recovering payment for all overtime worked under the FLSA.

         42.     Based on the allegations in Paragraphs 32-34, above, Plaintiff is entitled to

  liquidated damages as Defendants has no objective or subjective good faith belief that its pay

  practices were in compliance with the FLSA.

         43.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

  represent him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                      COUNT I
               VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

         44.     Plaintiff re-alleges paragraphs 1–43, of the Complaint, as if fully set forth herein.

         45.     During his employment, Plaintiff worked in excess of the forty (40) hours per

  week for which Plaintiff was not compensated at the statutory rate of one and one-half times

  Plaintiff’s regular rate of pay for all hours worked.
Case 9:20-cv-81284-DMM Document 1 Entered on FLSD Docket 08/07/2020 Page 7 of 8



         46.     Plaintiff was entitled to be paid at the statutory rate of one and one-half times

  Plaintiff’s regular rate of pay for those hours worked in excess of forty (40) hours.

         47.     Defendants failed to pay Plaintiff time and one half for all hours worked in excess

  of forty (40) per week in violation of the FLSA.

         48.     Defendants’ actions were willful and/or showed reckless disregard for the

  provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at the statutory rate

  of one and one-half times Plaintiff’s regular rate of pay for the hours worked in excess of forty

  (40) hours per week when it knew, or should have known, such was, and is due.

         49.     Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff

  suffered, and continues to suffer, damages and lost compensation for time worked over forty

  (40) hours per week, plus liquidated damages.

         50.     Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant

  to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

  against Defendant(s):

                 a.       Declaring, pursuant to the FLSA, that the acts and practices complained

                          of herein are in violation of the maximum hour provisions of the FLSA;

                 b.       Awarding Plaintiff overtime compensation in the amount due to him for

                          Plaintiff’s time worked in excess of forty (40) hours per work week;

                 c.       Awarding Plaintiff liquidated damages in an amount equal to the overtime

                          award;

                 d.       Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                          the litigation pursuant to 29 U.S.C. §216(b);
Case 9:20-cv-81284-DMM Document 1 Entered on FLSD Docket 08/07/2020 Page 8 of 8



               e.      Awarding Plaintiff pre-judgment interest; and

               f.      Ordering any other further relief, the Court deems just and proper.



                                        JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

               Dated this 7th day of August 2020.

                                                       /s/ NOAH E. STORCH
                                                       Noah E. Storch, Esq.
                                                       Florida Bar No. 0085476
                                                       Alexander Harne, Esq.
                                                       Florida Nar No. 126932
                                                       RICHARD CELLER LEGAL, P.A.
                                                       10368 West State Road 84, Suite 103
                                                       Davie, Florida 33324
                                                       Telephone: (866) 344-9243
                                                       Facsimile: (954) 337-2771
                                                       Email:
                                                       noah@floridaovertimelawyer.com
                                                       Email:
                                                       aharne@floridaovertimelawyer.com

                                                       Attorneys for Plaintiff
